IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1304
                              Filed June 15, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH IRVIN NEWSOM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Tamra Roberts,

Judge.



      A defendant appeals his sentence following a guilty plea. AFFIRMED.



      Erin M. Carr of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Chicchelly, JJ.
                                          2


GREER, Judge.

       When Joseph Newsom botched his pretrial release following a March 2021

arrest for driving while barred and possession of methamphetamine, he learned

that attaining a deferred judgment might become a more difficult road to travel.

After receiving pretrial release, Newsom attended his initial visit with his pretrial-

release officer but then failed to report back. Newsom was then arrested three

additional times, which included a methamphetamine offense that led to an arrest

in May 2021. Ultimately, he filed a written guilty plea in July, pleading guilty1 to

possession of methamphetamine with the intent to deliver, possession of

methamphetamine, second-degree theft, and driving while barred.             The plea

agreement confirmed that the State would recommend incarceration for a term not

to exceed fifteen years—with the possession-with-intent-to-deliver charge running

consecutively to the concurrent sentences on the remaining charges. The State

followed this course at the sentencing hearing in August.

       Newsom, for his part, argued for a deferred judgment. His sister testified

on his behalf, explaining that addiction had taken much from Newsom and his

family in the past years, but she believed he had turned a corner. She committed

to helping Newsom get to appointments or treatment as necessary. Newsom also

pointed to a number of health concerns he was experiencing and the many years

that had passed between his previous arrest and these most recent charges.2


1 It is undisputed that, despite his guilty plea, Newsom has good cause to appeal
his sentence. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020) (“We hold
that good cause exists to appeal from a conviction following a guilty plea when the
defendant challenges his or her sentence rather than the guilty plea.”).
2 Newsom received a deferred judgment in 1994, which was discharged in 1998.

He also pleaded guilty to an out-of-state charge in 2005.
                                          3


       The sentencing court noted the case was hard to decide and that it was glad

for the support system Newsom would have if he returned to the community. Still,

in the sentencing colloquy, the court explained that it was concerned about

Newsom’s track record while on pretrial release. In discussing this further, the

sentencing court noted:

              I really—I know you don’t have a long criminal history, but it’s
       really hard to send you to probation because of your unwillingness
       to take advantage of the resources that are in the community. And,
       essentially, you exhausted those by your choice when you were
       given a chance to do that, so the Court, unfortunately, thinks that the
       best rehabilitation for you will be to go through the prison system.

       Considering rehabilitation, along with Newsom’s age, substance abuse,

criminal history, support system, and health issues, along with the nature of the

offense, the need for deterrence, and the fact that there was criminal activity in the

midst of his pretrial release, the district court decided against a deferred judgment.

It sentenced Newsom to concurrent sentences for a term of imprisonment not to

exceed ten years. Newsom now appeals.

       We review a criminal sentence for an abuse of discretion. State v. Hill, 878

N.W.2d 269, 272 (Iowa 2016). An abuse of discretion occurs when the sentence

was determined based on “grounds or for reasons that were clearly untenable or

unreasonable.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). As was the

case here, when the given sentence “falls within the statutory parameters, we

presume it is valid.” State v. Hopkins, 860 N.W.2d 550, 554 (Iowa 2015) (citation

omitted).   This presumption is overcome only by “an affirmative showing the

sentencing court relied on improper evidence.” Id.
                                          4


       We find no abuse of discretion in the sentencing order. The sentence was

crafted based on the specific circumstances of Newsom’s charges, including his

continued criminal activity while on pretrial release and his active substance abuse.

See State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994) (allowing a sentencing

court to consider substance abuse); see also State v. Glasgow, No. 19-1858, 2021

WL 2134997, at *3 (Iowa Ct. App. May 26, 2021) (noting violations while on pretrial

release is an allowable sentencing consideration in favor of incarceration over

probation).   Additionally, the court considered what was best for Newsom’s

rehabilitation and the prevention of further crime; it concluded these aims were

best served by imprisonment. See State v. McCalley, 972 N.W.2d 672, 679 (Iowa

2022) (“A sentencing court is free to imprison an individual if the sentencing court

determines that alternatives to imprisonment are inadequate ‘in a particular

situation to meet the State’s interest in punishment and deterrence.’” (citation

omitted)).

       While Newsom argues the sentencing court’s order was not thorough

enough, the sentencing court need not be detailed in its explanation. See State v.

Jacobs, 607 N.W.2d 679, 690 (Iowa 2000) (“Although the reasons need not be

detailed, at least a cursory explanation must be provided to allow appellate review

of the trial court’s discretionary action.”). Here, the sentencing court explained the

factors it considered and provided sufficient reasons to support its chosen

outcome, which falls within the statutory parameters. As such, we affirm the

sentence.

       AFFIRMED.